DETAILED ACTION
This office action is responsive to communication(s) filed on 7/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Claims’ Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 11 and 20 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krigstrom; Anders et al. (hereinafter Krigstrom – US 20120072853 A1) in view of Reeves; Paul E. et al. (hereinafter Reeves – US 20130080939 A1).

Independent Claim 1:
	Krigstrom teaches A screen projection method, applied to a first terminal, the method comprising:
obtaining a specified operation performed by a user on a [user interface element] displayed on the first terminal; (receiving, on a device 200’ [first terminal], a user’s drag action on symbol 230’ in the 232’ direction, Abstract and ¶¶ 63 and 77 and fig. 2e and 4:420’)
and projecting the [user interface element] on a screen of a second terminal for display, in response to obtaining the specified operation performed on the [user interface element]; (based at least in part upon detecting drag operation into handover region 240’ [in response to obtaining the specified operation performed on the [user interface element]], the dragged operation on the symbol is continued and presented on a cooperating user interface [projecting the [user interface element] on a screen] of a receiving device 200 [second terminal], Abstract and ¶¶ 16, 77-82, figs. 2e, 2f and 4)
wherein the specified operation comprises a first specified operation of dragging the [user interface element] to a specified region on a display screen of the first terminal, (receiving, on a device 200’ [first terminal], a user’s drag action on symbol 230’ [operation of dragging the [user interface element]] in the 232’ direction, Abstract and ¶¶ 63 and 77 and fig. 2e and 4:420’)
the specified region having a first display boundary and a second display boundary with a distance from the first display boundary, the first display boundary being a display boundary of the display screen of the first terminal, the second display boundary not being a display boundary of the display screen; (the border region 240’ [specified region], has a boundary that extends to the left [second display boundary not being a display bound of the display screen] of the display boundary of the display 250 [first display boundary], on a substantial part of the vertical extension of the display or over the entire vertical display extension, Abstract and ¶¶ 63, 76-78, and figs. 2e and 2f)
and in response to obtaining the first specified operation performed on the [user interface element], the method further comprises: (fig. 4)
moving the [user interface element] along a moving trajectory corresponding to the first specified operation; (a user dragging [moving] symbol 230’ in the 232’ direction [along a moving trajectory corresponding to the first specified operation], Abstract and ¶¶ 63 and 77 and fig. 2e and 4)
and in response to an end position of the moving trajectory not reaching the second display boundary, moving the [user interface element] along an extension direction of the moving trajectory until the [user interface element] intersects the second display boundary; (the symbol is dragged until a drag action reaches the border region, wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [until the [user interface element] intersects the second display boundary], Abstract and ¶¶ 63, 77 and 83 and fig. 2e, 2f and 4 )
and in response to the [user interface element] reaching the second display boundary, performing at least one of: (fig. 4)
controlling the [user interface element] to disappear from the display screen of the first terminal; (the symbol is dragged until a drag action reaches the border region, wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [disappear from the display screen of the first terminal], Abstract and ¶¶ 63, 77 and 83 and fig. 2e, 2f and 4)
and controlling the [user interface element] to disappear gradually by displaying the [user interface element] in a way of moving out of the display screen of the first terminal. 
Krigstrom does not appear to expressly teach 
that the user interface element is a “window interface”. 
However, Reeves teaches/suggests 
that the user interface element is a “window interface” (figs. 4B-4C and 16 and ¶¶ 132 and 228. The drag gesture typically requires the user to contact an icon, window, or other displayed image at a first location followed by movement of the contact in a drag direction to a new second location desired for the selected displayed image, see ¶ 132, and ¶ 217 – “The unified desktop 1300 is formed from a first portion, namely the user interface 1304 of the computer system 1104 and a second portion, namely the user interface 1308 of the device 100”)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Krigstrom to include the concept(s) of that the user interface element is a “window interface”, as taught/suggested by Reeves.
One would have been motivated to make such a combination in order to improve the versatility/efficiency of the method to efficiently exchange/move additional types of user interface elements, Reeves ¶¶ 86 and 217.

Claim 2:
	The rejection of claim 1 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein the obtaining the specified operation performed by the user on the window interface displayed on the first terminal comprises: 
obtaining the specified operation performed by the user on the window interface directly. (the symbol 230’ is selected directly for dragging operation, Krigstrom ¶¶ 63 and 77 and Krigstrom figs. 2e, 2f and 4. Reeves teaches that the user interface is a window interface, see claim 1 above)

Claim 4:
	The rejection of claim 1 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein in response to obtaining the first specified operation performed on the window interface, the method further comprises: (Krigstrom fig. 4. Reeves teaches that the user interface is a window interface, see claim 1 above)
in response to the end position of the moving trajectory reaching the first display boundary that is the display boundary of the display screen of the first terminal, (the symbol is dragged until a drag action reaches the border region on the sending device, which includes the boundary at and edge of the display, wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [in response to…reaching the first display boundary that is the display boundary of the display screen of the first terminal], Krigstrom Abstract and Krigstrom ¶¶ 18-19, 63, 77 and 83 and Krigstrom figs. 2e, 2f and 4. Reeves teaches that the user interface is a window interface, see claim 1 above)
performing at least one of:
controlling the window interface to disappear from the display screen of the first terminal; (the symbol is dragged until a drag action reaches the border region, wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [disappear from the display screen of the first terminal], Krigstrom Abstract and Krigstrom ¶¶ 63, 77 and 83 and Krigstrom figs. 2e, 2f and 4.)
and controlling the window interface to disappear gradually by displaying the window interface in a way of moving out of the display screen of the first terminal. 

Claim 5:
	The rejection of claim 3 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein in response to obtaining at least one of the second specified operation or the third specified operation performed on the window interface, the method further comprises: (Krigstrom fig. 4)
moving the window interface along a moving trajectory corresponding to the at least one of the second specified operation or the third specified operation; (the drag [moving] operation begins with a selection and then a drag movement of the symbol from the selection to an end location [over a distance] in a direction 232’ [trajectory], Krigstrom ¶¶ 20, 40, 63, and 78, and Krigstrom figs. 2e, 2f and 4; Reeves teaches that the user interface is a window interface, see claim 1 above)
in response to the window interface completing the moving along the moving trajectory, controlling the window interface to disappear from the display screen of the first terminal; (the symbol is dragged until a drag action reaches the border region [completing the moving along the moving trajectory], wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [disappear from the display screen of the first terminal], Krigstrom Abstract and ¶¶ 63, 77 and 83 and Krigstrom figs. 2e, 2f and 4)
and in response to the window interface completing the moving along the moving trajectory and not reaching the display boundary of the display screen of the first terminal, controlling the window interface to continue moving along an extension direction of the moving trajectory; (the symbol is dragged [continue moving along an extension direction of the moving trajectory] until a drag action reaches the border region [completing the moving along the moving trajectory], wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device, Krigstrom Abstract and Krigstrom ¶¶ 63, 77 and 83 and Krigstrom figs. 2e, 2f and 4. The border region is bounded by at one edge of the display screen [e.g., righthand side of the border region 240’ in fig. 2e], Krigstrom ¶¶ 18-19 and Krigstrom figs. 2e and 2f, therefore, the dragging continues, at least in part, based on the condition that the dragging has not reached the right-sider of the border region [“in response to…not reaching the display boundary of the display screen of the first terminal”], )
and in response to the window interface moving to a display boundary of the display screen of the first terminal, performing at least one of:
controlling the window interface to disappear; (the symbol is dragged until a drag action reaches the border region [moving to a display boundary of the display screen of the first terminal], which includes at least one edge of the display, wherein the receiving device continues the drag operation and the symbol is removed from the graphical user interface of the sending device [controlling the window interface to disappear], Krigstrom Abstract and ¶¶ 63, 77 and 83 and Krigstrom fig. 2e, 2f and 4)
and controlling the window interface to disappear gradually by displaying the window interface in a way of moving out of the display screen of the first terminal. 

Claim 7:
	The rejection of claim 1 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein the window interface is a floating window displayed on the first terminal. (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Windows may float on top of other windows, see Reeves ¶ 150)

Claim 8:
	The rejection of claim 7 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein a first application user interface is displayed in the floating window, (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Reeves further teaches that the desktop may display applications on windows, see ¶ 8 and 241. Applications may include video applications [“application user interface”], see Reeves ¶ 93.)
and a second application user interface is displayed on the first terminal, the floating window floating above the second application user interface. (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Reeves further teaches that windows may float on top of other windows, see ¶ 150, and as seen in ¶ 93, may include video application windows)

Claim 9:
	The rejection of claim 2 is incorporated. In combination, Krigstrom, as modified, further teaches
wherein the window interface comprises any one of: 
a current active window of the first terminal; (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Reeves further teaches that the window that is moved is necessarily active, as it is displayed for dragging to occur, ¶¶ 226-229 and FIG. 16. Active windows are currently displayed windows, Reeves ¶ 146)
and an inactive window of the first terminal. 

Claim 10:
	The rejection of claim 9 is incorporated. In combination, Krigstrom, as modified, further teaches
further comprising: in response to obtaining a second specified operation performed on the window interface, controlling the window interface to quit a full-screen display state.  (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Reeves further teaches that windows can be in full screen mode, ¶ 149, and that such mode can be changed by user action, e.g., by a tap to minimize a window, ¶ 138)

Independent claims 11 and 20:
Independent claims 11 and 20 are directed to a terminal and computer-readable storage medium, respectively, for performing the method steps of claim 1, and are rejected using similar rationales.

Claims 12, 14-15 and 17-18:
Claims 12, 14-15 and 17-18 are directed to terminals for performing the method steps of claims 2, 4, 5 and 7-8 respectively, and are rejected using similar rationales.

Claim 19:
The rejection of claim 12 is incorporated. In combination, Krigstrom, as modified, further teaches 
wherein the window interface comprises at least one of:
a current active window of the first terminal; (Reeves teaches that the user interface is a window, see mapping for claim 1 above. Reeves, ¶¶ 226-229 and FIG. 16, the window that is moved is necessarily active, as it is displayed for dragging to occur. Reeves, ¶ 146, active windows are currently displayed windows.)
and an inactive window of the first terminal,
and wherein when the window interface is in a full-screen display state, (windows can be in full screen mode, see Reeves ¶ 149)
the processor is further configured to: control the window interface to quit the full-screen display state. (such full screen mode can be changed by user action, e.g., by a tap to minimize a window, see Reeves ¶ 138)

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krigstrom (US 20120072853 A1) in view of Reeves (US 20130080939 A1), as applied to claims 2 and 12 above, and further in view of Rogers; Alan Lee et al. (hereinafter Rogers – US 20200348824 A1).

Claim 3:
The rejection of claim 2 is incorporated. In combination, Krigstrom, as modified, further teaches 
wherein the specified further operation comprises at least one of: a second specified operation of sliding the window interface with a pressure above a specified pressure threshold; a third specified operation of dragging the window interface over a distance […].  (Krigstrom teaches that the drag operation begins with a selection and then a drag movement from the selection to an end location [over a distance], ¶¶ 20, 40 and 78, and figs. 2e, 2f and 4. Reeves teaches that the user interface element is a window interface.)
Krigstrom, as modified, does not appear to expressly teach 
that the distance is “greater than a specified distance threshold”. 
However, Rogers teaches/suggests the concept(s) of a resistance threshold, wherein the resistance threshold is not met with a short swipe, and wherein the resistance threshold is met with a longer swipe, ¶ 76. (Note that sliding and dragging gestures are interpreted, in view of the specification, as being interchangeable). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Krigstrom to include the concept(s) of a resistance threshold where a short swipe may not meet and a longer swipe meets, as taught/suggested by Roger.
One would have been motivated to make such a combination in order to arrive at a more reliable method that prevents accidental operations, Rogers ¶¶ 76 and 98.
In combination, Krigstrom, as modified, teaches/suggests 
that the distance is “greater than a specified distance threshold” (Krigstrom teaches the drag operation, as mapped above for claims 1-2. Rogers teaches/suggests the concept(s) of a resistance threshold, wherein the resistance threshold is not met with a short swipe, and wherein the resistance threshold is met with a longer swipe, ¶ 76)
 
Claim 13:
The rejection of claim 12 is incorporated. Claim 13 is directed to a terminal for performing the method steps of the claim 3, and is rejected using similar rationales.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krigstrom (US 20120072853 A1) in view of Reeves (US 20130080939 A1), as applied to claims 1 and 11 above, and further in view of Park; Chala et al. (hereinafter Park – US 20170075516 A1).

Claim 6:
	The rejection of claim 1 is incorporated. Krigstrom doesn’t directly teach 
further comprising determining the second terminal for displaying the window interface through projection, by any one of: determining the second terminal for displaying the window interface through projection based on history screen projection information of the first terminal, the history screen projection information comprising all or part of terminals that have established a screen projection connection with the first terminal; and displaying a list of terminals, and determining a terminal selected from the list of terminals by the user as the second terminal for displaying the window interface through projection, in response to obtaining the terminal selected from the list of terminals by the user.
However, Park discloses a device connecting to an external device based on a user selection of the external display device from a list of display devices having a previous communication connected history, ¶ 223. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Krigstrom to include the concept(s) of a device connecting to an external device based on a user selection of the external display device from a list of display devices having a previous communication connected history, as taught/suggested by Park.
One would have been motivated to make such a combination in order to improve the convenience of the method by allowing the users control of multiple display devices of their choice, Park ¶ 11.
In combination, Krigstrom, as modified, teaches/suggests 
further comprising determining the second terminal for displaying the window interface through projection, by any one of: determining the second terminal for displaying the window interface through projection based on history screen projection information of the first terminal, the history screen projection information comprising all or part of terminals that have established a screen projection connection with the first terminal; and displaying a list of terminals, and determining a terminal selected from the list of terminals by the user as the second terminal for displaying the window interface through projection, in response to obtaining the terminal selected from the list of terminals by the user. (Krigstrom a combined projection between two devices, as explained above. Reeves teaches that the user interface element is a window interface. Park discloses a device connecting to an external device based on a user selection of the external display device from a list of display devices having a previous communication connected history, ¶ 223)

Claim 16:
The rejection of claim 11 is incorporated. Claim 16 is directed to a terminal for performing the method step(s) of claim 6, and is rejected using similar rationale.

Response to Arguments
The applicants 103 arguments are fully considered, but are moot due to new grounds of rejection presented above.
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175